Exhibit September 9, 2009 Included below are announcements that Thomson Reuters made earlier this month in the United Kingdom via RNS, a Regulatory Information Service. THOMSON REUTERS PLC – RNS ANNOUNCEMENTS Large Shareholder RNS Announcements TR-1: Notifications of Major Interests in Shares 1. Identity of the issuer or the underlying issuer of existing shares to which voting rights are attached: Thomson Reuters plc 2. Reason for notification (yes/no) An acquisition or disposal of voting rights yes An acquisition or disposal of financial instruments which may result in the acquisition of shares already issued to which voting rights are attached no An event changing the breakdown of voting rights no Other (please specify): no 3. Full name of person(s) subject to notification obligation: ValueAct Capital Management, LLC; ValueAct Capital Management,L.P.; ValueAct Holdings GP, LLC; ValueAct Holdings,L.P. (collectively “ValueAct Indirect Holders”) ValueAct Capital Master Fund, L.P. 4. Full name of shareholder(s) (if different from 3): ValueAct Capital Master Fund, L.P. 5. Date of transaction (and date on which the threshold is crossed or reached if different): September 1, 2009 6. Date on which issuer notified: September 1, 2009 7. Threshold(s) that is/are crossed or reached: 5% 1 8: Notified Details A: Voting rights attached to shares Class/ type of shares If possible use ISIN code Situation previous to the triggering transaction Resulting situation after the triggering transaction Number of shares Number of voting rights Number of shares Number of voting rights Percentage of voting rights Direct Indirect Direct Indirect ValueAct Indirect Holders Ordinary Shares 10,569,475 10,569,475 9,009,918 9,009,918 5.0% ValueAct Capital Master Fund, L.P. Ordinary Shares 10,569,475 10,569,475 9,009,918 9,009,918 5.0% B: Financial Instruments Resulting situation after the triggering transaction Type of financial instrument Expiration date Exercise/ conversion period/date No. of voting rights that may be acquired (if the instrument exercised/converted) Percentage of voting rights Total (A+B) Number of voting rights Percentage of voting rights 9,009,918 5.0% 9. Chain of controlled undertakings through which the voting rights and /or the financial instruments are effectively held, if applicable: All of the reported ordinary shares are held by ValueAct Capital Master Fund, L.P. (9,009,918 ordinary shares, 5.0%).VA Partners I, LLC is the general partner of ValueAct Capital Master Fund, L.P.ValueAct Capital Management, L.P. is the manager of ValueAct Capital Master Fund, L.P. ValueAct Capital Management, LLC is the general partner of ValueAct Capital Management, L.P.ValueAct Holdings, L.P. is the sole owner of the limited partnership interests of ValueAct Capital Management, L.P. and the membership interests of ValueAct Capital Management, LLC, and is the majority owner of the membership interests of VA Partners I, LLC.ValueAct Holdings GP, LLC is the General Partner of ValueAct Holdings, L.P. Proxy Voting: 10. Name of proxy holder: 11. Number of voting rights proxy holder will cease to hold: 12. Date on which proxy holder will cease to hold voting rights: 2 TR-1: NOTIFICATION OF MAJOR INTEREST IN SHARES 1. Identity of the issuer or the underlying issuer of existing shares to which voting rights are attached: Thomson Reuters Plc 2. Reason for the notification (please tick the appropriate box or boxes): An acquisition or disposal of voting rights Yes An acquisition or disposal of qualifying financial instruments which may result in the acquisition of shares already issued to which voting rights are attached. An acquisition or disposal of instruments with similar economic effect to qualifying financial instruments An event changing the breakdown of voting rights Other (please specify): 3. Full name of person(s) subject to the notification obligation: Legal & General Group Plc (L&G) 4. Full name of shareholder(s) (if different from 3.): N/A 5. Date of the transaction and date on which the threshold is crossed or reached: 08 September 2009 6. Date on which issuer notified: 09 September 2009 7. Threshold(s) that is/are crossed or reached: Below 3% (L&G) 3 8. Notified details: A: Voting rights attached to shares Class/type of shares if possible using the ISIN CODE Situation previous to the triggering transaction Resulting situation after the triggering transaction Number of Shares Number of Voting Rights Number of shares Number of voting rights % ofvoting rights Direct Indirect Direct Indirect ORD GBP 0.10 7,240,289 7,240,289 Below 3% B: Qualifying Financial Instruments Resulting situation after the triggering transaction Type of financial instrument Expiration date Exercise/ Conversion Period Number of voting rights that may be acquired if the instrument is exercised/ converted. % of voting rights C: Financial Instruments with similar economic effect to Qualifying Financial Instruments Resulting situation after the triggering transaction Type of financial instrument Exercise price Expiration date Exercise/ Conversion period Number of voting rights instrument refers to % of voting rights Nominal Delta Total (A+B+C) Number of voting rights Percentage of voting rights Below 3% 4 9. Chain of controlled undertakings through which the voting rights and/or the financial instruments are effectively held, if applicable: Legal & General Group Plc (Direct and Indirect) (Group) Legal & General Investment Management (Holdings) Limited (LGIMH) (Direct and Indirect) Legal & General Investment Management Limited (Indirect) (LGIM) Legal & General Group Plc (Direct) (L&G) (Below 3% LGAS, LGPL & PMC) Legal & General Investment Management (Holdings) Limited (Direct) (LGIMHD) Legal & General Insurance Holdings Limited (Direct) (LGIH) Legal & General Assurance (Pensions Management) Limited(PMC) Legal & General Assurance Society Limited(LGAS & LGPL) Legal & General Pensions Limited (Direct)(LGPL) Proxy Voting: 10. Name of the proxy holder: N/A 11. Number of voting rights proxy holder will cease to hold: N/A 12. Date on which proxy holder will cease to hold voting rights: N/A 5
